            Case 20-10343-LSS         Doc 1874-1       Filed 12/28/20     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re                                               Chapter 11

Boy Scouts of America, et al.,                      Case No. 20-10343 (LSS)

                       Debtors.1                    Jointly Administered

                                                    Objection Deadline:
                                                    January 11, 2021, at 4:00 p.m. (ET)

         NOTICE OF SIXTH APPLICATION OF HAYNES AND BOONE, LLP
        FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF
                       EXPENSES FOR THE PERIOD
               FROM NOVEMBER 1, 2020 TO NOVEMBER 30, 2020

               PLEASE TAKE NOTICE that today, Morris, Nichols, Arsht & Tunnell LLP, as
bankruptcy co-counsel for the Debtors in the above-captioned cases, filed the attached Sixth
Application of Haynes and Boone, LLP for Allowance of Compensation and
Reimbursement of Expenses for the Period from November 1, 2020 to November 30, 2020
(the “Application”).

               PLEASE TAKE FURTHER NOTICE that objections, if any, to the Application,
must: (a) be filed with the Clerk of the Bankruptcy Court, 824 North Market Street, 3rd Floor,
Wilmington, Delaware 19801, by January 11, 2021, at 4:00 p.m. (Eastern Time) (the
“Objection Deadline”); and (b) be served so as to be received on or before the Objection
Deadline by:

              i.       the Debtors: Boy Scouts of America, 1325 West Walnut Hill Lane,
                       Irving, Texas 75038, Attn: Steven P. McGowan;

             ii.       counsel to the Debtors: White & Case LLP, 111 South Wacker Drive,
                       Chicago, Illinois 60606, Attn: Matthew E. Linder;

            iii.       the Office of the United States Trustee: J. Caleb Boggs Federal
                       Building, Room 2207, 844 N. King Street, Wilmington, DE 19801,
                       Attn: David Buchbinder and Hannah M. McCollum;

            iv.        counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel
                       LLP, 1177 Avenue of the Americas, New York, New York 10036, Attn:

1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal EIN, are as
    follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
        Case 20-10343-LSS    Doc 1874-1     Filed 12/28/20       Page 2 of 3



               Rachael Ringer and Megan M. Wasson;

         v.    counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones
               LLP, 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California
               90067, Attn: James I. Stang;

        vi.    counsel to the Future Claimants’ Representative, Young Conaway Stargatt
               & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,
               Delaware 19801, Attn: Robert S. Brady and Edwin J. Harron;

        vii.   counsel to the Ad Hoc Committee of Local Councils, Wachtell, Lipton,
               Rosen & Katz, 51 West 52nd Street, New York, New York 10019, Attn:
               Richard G. Mason and Joseph C. Celentino;

       viii.   counsel to JPMorgan Chase Bank, National Association, Norton Rose
               Fulbright US LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932, Attn:
               Louis R. Strubeck and Kristian W. Gluck;

        ix.    counsel to the County Commission of Fayette County (West Virginia),
               Steptoe & Johnson PLLC, Chase Tower – 8th Floor, 707 Virginia Street
               East, Charleston, West Virginia 25301, Attn: John Stump; and

         x.    Rucki Fee Review, LLC: 1111 Windon Drive, Wilmington, DE 19803,
               Attn: Justin Rucki.

          A HEARING ON THE APPLICATION, IF NECESSARY, WILL BE HELD AT
THE CONVENIENCE OF THE COURT AND NOTICE OF ANY SUCH HEARING WILL BE
GIVEN ONLY TO THE OBJECTING PARTY OR PARTIES.

          IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF REQUESTED BY THE APPLICATION WITHOUT
FURTHER NOTICE OR HEARING.



                  [Remainder of Page Intentionally Left Blank]




                                       2
           Case 20-10343-LSS   Doc 1874-1      Filed 12/28/20   Page 3 of 3




Dated: December 28, 2020            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                     /s/ Eric W. Moats
                                     Derek C. Abbott (No. 3376)
                                     Andrew R. Remming (No. 5120)
                                     Eric W. Moats (No. 6441)
                                     Paige N. Topper (No. 6470)
                                     1201 North Market Street, 16th Floor
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 658-9200
                                     Facsimile: (302) 425-4664
                                     Email: dabbott@mnat.com
                                              aremming@mnat.com
                                              emoats@mnat.com
                                              ptopper@mnat.com
                                     – and –

                                    WHITE & CASE LLP
                                    Jessica C. K. Boelter (admitted pro hac vice)
                                    1221 Avenue of the Americas
                                    New York, New York 10020
                                    Telephone: (212) 819-8200
                                    Email: jessica.boelter@whitecase.com

                                    – and –

                                    WHITE & CASE LLP
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    111 South Wacker Drive
                                    Chicago, Illinois 60606
                                    Telephone: (212) 881-5400
                                    Email: mandolina@whitecase.com
                                           mlinder@whitecase.com

                                     Counsel for the Debtors and Debtors in Possession




                                       3
